894 F.2d 1019
In re Don Lee REICHMAN, d/b/a Diamond Tractor, Debtor.MISSOURI FARMERS ASSOCIATION, Appellee,v.Don Lee REICHMAN, d/b/a Diamond Tractor Co., Appellant.
No. 89-1115.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 17, 1989.Decided Feb. 2, 1990.

Appeal from the United States District Court for the Western District of Missouri;  Hon. H. Dean Whipple, U.S.D.C., Judge.
Thomas Lynn Williams, Joplin, Mo., for appellant.
Daniel D. Whitworth, Webb City, Mo., for appellee.
Before BOWMAN, Circuit Judge, ROSS, Senior Circuit Judge, and BEAM, Circuit Judge.
BOWMAN, Circuit Judge.


1
Appellee Missouri Farmers Association, Inc.  ("MFA"), a Missouri corporation, is the holder of a Class IX claim in Appellant Don Lee Reichman's Chapter 11 bankruptcy proceeding in the amount of $32,071.21, according to its proof of claim dated June 7, 1983.  Reichman's Amended Plan of Reorganization was conditionally confirmed on June 20, 1983.  The Plan provided that "[a]ll claims in this class [Class IX] shall be paid dividends totaling 100% of the allowed amount thereof, which dividend [sic] shall be paid in five (5) annual installments commencing April 1, 1984, with the final installment due April 1, 1988."    To date, MFA has not received any payments from Reichman.


2
On March 2, 1988, MFA filed a motion to dismiss Reichman's Chapter 11 proceeding pursuant to 11 U.S.C. Sec. 1112(b) for failure to make payments under the confirmed Plan of Reorganization.  The bankruptcy court, on May 13, 1988, ordered Reichman to pay MFA under the confirmed plan within 45 days or suffer dismissal of his Chapter 11 case.  The District Court1 affirmed the decision of the bankruptcy court.


3
Reichman raises several issues on appeal to this Court.  Having reviewed the briefs and the record and having carefully considered Reichman's arguments, we conclude that none of the issues he presents has merit.  The decision of the District Court is based on findings of fact that are not clearly erroneous and no error of law appears.  An opinion by this Court detailing the unique circumstances of this case would lack precedential value.  Accordingly, we summarily affirm the judgment of the District Court.


4
AFFIRMED. See 8th Cir.R. 14.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri